DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claim 14 disclosed a limitation regarding a stagnant pool which was not supported by the earlier application.  
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant is in compliance with conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120/121. As such is given the earliest priority date of record, 8/24/2006.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16-21, 24-30, 32,  and 34-36  are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 5,116,227) in view of Schneider (US 5,846,080), Kokubu (US 6,162,052), and Hack et al (US 5,897,314).
In regard to claim 14, Levy discloses a method for treating a root canal in a tooth (“cleaning and/or shaping passages” disclosed in abstract), the method comprising:
providing a liquid to a treatment region of the tooth including an infected or decaying portion to form a pool of liquid in at least a pulp chamber of the tooth (“irrigating liquid 5” is disclosed as being introduced into the canal 1 of the tooth which would include the pulp chamber with the aid of a syringe, see col 4, lines 6-13 and figures 1-2), the liquid being an aqueous or non-aqueous solution (the solution is disclosed as an aqueous solution of sodium hypochlorite, see claim 4 and col 2, lines 55-61); and
irradiating the pool of liquid in the pulp chamber using a laser to clean the treatment region of the tooth via a photoacoustic effect (col 2, lines 44 - col 3 line 11 discloses the irradiation of a solution within a tooth canal creating cavitation of vapor within the liquid, which is the result of photoacoustic effect  and figures 1-2) and to clean locations of the tooth remote from the treatment region (in view of the disclosure of cleaning the wall of canal 1 col 3, lines 31-42, meaning that areas other than the treatment region that is defined as the pulp chamber of the tooth would be cleaned within the tooth canal) by emitting laser light via an application tip of the laser (optical fiber 3 which is disposed within a tube 7, see col 5, lines 5-11), and an elongate optical fiber (optical fiber 3) configured to transmit a laser light beam from a source of laser light to the application tip (col 3, lines 5-11 discloses the use of a YAG laser which permits energy to be transported with the aid of an optical fiber).

However, Schneider teaches using an irrigation solution comprises a hydroxyl containing solution (e.g. ethyl alcohol) that contains liquids other than water in combination with the laser (“not contain water”, see col 8, lines 49-60) in a laser radiation system which is used during root canals (abstract) for the purpose of providing a low vaporization point which enables latent heat to cool the tooth (col 8, lines 60-64).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aqueous solution of Levy to include a hydroxyl-containing molecule, wherein the hydroxyl containing molecule is not water as disclosed by Schneider for the purpose of enabling the latent heat of the solution be a low enough to cool the tooth to minimize damage done by overheating to non-targeted tissue during the treatment.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy/Schneider to have the laser comprises an optical fiber and the application tip comprises a fiber optic tip of the optical fiber and to have emitting laser light omnidirectionally from an application tip of the laser, the application tip having a taper angle that facilitates omnidirectional emission of laser light from the application tip as set forth above by claim 14 as taught by Kokubu for the purpose of providing uniform light emissions by the distal end preventing the possibility of localized heat generation to prevent overheating of tissue which can be damaged.
Finally, Hack teaches an applicator tip of a laser (the laser instrument 1), wherein at least a portion of a substantially cylindrical and untapered segment of an elongate optical fiber (light guide 7 along length L, as seen in figures 1, 9 and 10), the elongate optical fiber (7) configured to transmit a laser light beam from a source of laser light to the application tip (col 6, lines 20-25 discloses the expulsion of light more efficiently), the substantially cylindrical and untapered segment (the length L of figure 1, along the light guide 7) extending from adjacent a proximal end of the elongate optical fiber to adjacent the application tip (length L as seen in figure 1), wherein a sheath (supporting tube 26)  extends from adjacent the proximal end of the elongate (see figure 1 and col 4, lines 50-51 discloses the treatment section of the light guide 7) in a laser system (laser instrument 1) for the purpose of proving a desired treatment surface that may vary based on application (col 4, lines 51-52).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to modify Levy/Schneider/Kokubu to have at least a portion of a substantially cylindrical and untapered segment of an elongate optical fiber, the substantially cylindrical and untapered segment extending from adjacent a proximal end of the elongate optical fiber to adjacent the application tip, wherein a sheath extends from adjacent the proximal end of the elongate optical fiber to a terminus edge spaced proximally from a proximal end of the application tip towards the proximal end of the elongate optical fiber by a distance such that the at least a portion of the substantially cylindrical and untapered segment is uncovered by the sheath to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment as disclosed by Hack for the purpose of proving a desired treatment surface that may vary based on application.
Hack further discloses an extension distance of about 28 mm for the provided procedure of root canals (col 4, lines 35-37), and further discloses that the length L being the extension distance beyond the sheath (supporting tube 26) and may vary depending on different treatment cases (col 4, lines 50-53) for different treatments to improve adaptability of the laser instrument at different sites (col 2, lines 15-18). Since Hack discloses an extension distance for the proximal In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In regard to claim 16, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth comprises generating photoacoustic waves within the pool of liquid (col 3, lines 31-38 discloses the laser irradiations causing a zone of cavitation and bubbles).
In regard to claim 17, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth comprises activating the pool of liquid to remove infected or decaying material from the tooth at the treatment region (col 3, lines 39-42 discloses the implosions removing/detaching debris or tissue from the canal wall).
In regard to claim 18, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth comprises causing the pool of liquid to expand (col 3, lines 20-25 discloses the focusing of the laser resulting in bubbling, which is the result of the fluid expanding).
In regard to claim 19, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth comprises abrading the infected or decaying portion within the treatment region (col 3, lines 39-42 discloses the implosions detaching debris or tissue 
In regard to claim 20, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth does not damage healthy tissue of the tooth (col 4, lines 60-64 disclose the use of this technique resulting in the root structure remaining undamaged).
In regard to claim 21, Levy further discloses pulsing the laser (col 3, lines 31-53 discloses the pulsing of laser energy to provoke a zone of cavitation that is adjacent the walls of the canal).
In regard to claim 24, Levy further discloses the locations of the tooth remote from the treatment region comprises a root canal (see figures 1 and 2 and col 3 line 65-col 4, line 5, which discloses cleaning the entire length of the tooth canal including the root canal to a point within 1 mm of the apex).
In regard to claim 25, Levy further discloses the application tip comprises a fiber optic tip of the optical fiber (3), the method further comprising immersing the fiber optic tip of the optical fiber into the pool of liquid (see figures 1 and 2 and col 4, lines 6-14).
In regard to claim 26, Levy further discloses immersing the fiber optic tip comprises submerging the fiber optic tip in the pool of liquid (see figures 1 and 2 and col 4, lines 6-14).
In regard to claim 27, Levy further discloses that irradiating the pool of liquid comprises activating the laser (col 2, lines 15-22 disclose activating the liquid with the laser).
In regard to claim 28, Levy further discloses irradiating the pool of liquid comprises irradiating the pool of liquid with light having a wavelength in a range from about 700 nm to 3000 nm (discloses 0.75 micron -750 micron in col 2 lines 65-68).


However, Schneider discloses the use of both Er:YAG and Nd:YAG lasers in various dental applications, and more specifically Er:YAG having a more appropriate use in dental applications for the purpose of providing radiation that better coincides with the major absorption band of water (col 2, lines 18-32) and the ability of this wavelength to be absorbed readily by materials found in the body such as hydrocarbons and water (col 6, lines 9-16).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the YAG laser of Levy be an Er:YAG laser as disclosed by Schneider for the purpose of providing radiation that better coincides with the major absorption band of water (Schneider, col 2, lines 18-32) and the ability of this wavelength to be absorbed readily by materials found in the body such as hydrocarbons and water (Schneider, col 6, lines 9-16).
In regard to claim 30, Levy further discloses irradiating the pool of liquid comprises irradiating the pool of liquid with a Nd:YAG laser (col 2, line 65).
In regard to claim 32, Levy/Schneider/Kokubu/Hack disclose the claimed invention as set forth above for claim 21. Levy further discloses the use of a broader pulse duration between 1 ns and several ms for providing cavitation to clean a straight canal (see col 4, lines 15-20), Additionally, Levy discloses a determination of pulse duration being based on the application, treatment area (col 3, lines 47-60) and establishes that pulse duration is a result effective variables, wherein a higher duration is more effective for a larger treatment area (col 3, lines 46- col 4, line 29).

However, Levy’s disclosure of a laser system that irradiates an irrigation solution to create cavitation at a pulse duration specific to the treatment and treatment area and disclosure of a pulse duration between ns and several ms makes obvious to one of ordinary skill in the art, at the time the invention was made, to modify the pulse duration to a smaller range such as 100 nanoseconds to about 1000 nanoseconds for the purpose of more effectively treating a treatment area, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regard to claim 34, Levy further discloses irradiating the pool of liquid in the pulp chamber comprises irradiating the pool of liquid in the pulp chamber while the fiber optic tip of the optical fiber is immersed into the pool of liquid (see figure 1 and 2 and figures 1 and 2 and col 3 line 65-col 4, line 5, which discloses cleaning the entire length of the tooth canal including the root canal to a point within 1 mm of the apex).
In regard to claim 35, Levy/Schneider/Kokubu/Hack discloses the claimed invention as set forth above in claim 16. Levy further discloses generating photoacoustic waves within the pool of liquid (col 2, lines 44 - col 3 line 11 discloses the irradiation of a solution within a tooth canal creating cavitation of vapor within the liquid, which is the result of photoacoustic effect), but fails to disclose generating photoacoustic waves that generate omnidirectionally within the pool of liquid.
However, Kokubu discloses the optical fiber (12) being immersed to absorb the photoacoustic waves that generate omnidirectionally within the pool of liquid (col 16, lines 30-
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the photoacoustic waves be generated omnidirectionally within the pool of liquid as disclosed by Kokubu for purpose of providing uniform light emissions by the distal end preventing the possibility of localized heat generation (Kokubu, col 19, line 44 - col 20, line 13). The motivation for this modification being to prevent overheating of tissue which can be damaged.
In regard to claim 36, Levy/Schneider/Kokubu/Hack disclose the claimed invention as set forth above in claim 14. Levy discloses immersing the application tip into the pool of liquid, wherein irradiating the pool of liquid in the pulp chamber comprises irradiating the pool of liquid in the pulp chamber while the application tip is immersed into the pool of liquid (see figures 1-2 and col 2, lines 44 - col 3 line 11 discloses the irradiation of a solution within a tooth canal creating cavitation of vapor within the liquid). Additionally, as set forth above, the applicator tip is modified in view of Kokubu/Hack to include at least a portion of a cylindrical and untapered segment which irradiates the surrounding area. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the application tip and the at least a portion of the substantially cylindrical and untapered segment into the pool of liquid for the purpose of cleaning the surfaces of the root canal.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Schneider, Kokubu and Hack et al as applied to claim 14 above, and further in view of Cao et al (US 2009/0092947).
In regard to claim 31, Levy/Schneider/Kokubu/Hack disclose the claimed invention as set forth above for claim 14, but fails to disclose the irradiation of the fluid reserve with a power of from about 0.1 W to no more than 1.5 W.
However, Cao discloses the use of radiate energy (abstract) within a dental cleaning apparatus having an output set between 0.2-0.4 Watts in combination with an irrigation solution (par 71) for the purpose of disinfecting the sulcus during the early stages of periodontal disease (par 71).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have Levy/Schneider/Kokubu/Hack irradiate the fluid reserve with a power between 0.1 W and no more than 1.5 W as disclosed by Cao for the purpose of providing sufficient power to disinfect the tooth and gum tissue.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Schneider, Kokubu and Hack et al as applied to claim 21 above, and further in view of Bornstein (US 2004/0224288).
In regard to claim 33, Levy/Schneider/Kokubu/Hack disclose the claimed invention as set forth above for claim 21. Levy further discloses a pulse frequency between 1-100 Hz being suitable for producing shockwaves (col 3, lines 59-60), but fails to specifically disclose the pulse frequency being in the range of 5-25 Hz.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the pulse frequency of Levy/Schneider be between 5 Hz and 25 Hz as taught by Bornstein for the purpose of providing the tissue significant time to cool before the next pulse of laser energy allowing the benefit of thermal relaxation for the tissue (Bornstein, par 57). The motivation for this modification being to minimize damage to healthy teeth by allowing a thermal relaxation to the tissue.
Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            

/MATTHEW M NELSON/            Primary Examiner, Art Unit 3772